Citation Nr: 1401646	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent prior to February 15, 2013 and greater than 70 percent from February 15, 2013, for psychophysiological gastrointestinal reaction manifested by irritable colon syndrome.

2.  Entitlement to an increased rating greater than 40 percent for myositis, lumbo-paravertebral muscles, recurrent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In February 2011 and December 2012, the Board remanded the Veteran's claims for additional development.

Subsequent to the December 2012 Board remand, in a February 2013 supplemental statement of the case (SSOC) the Appeals Management Center (AMC) granted an increased rating for the Veteran's service-connected psychiatric disorder from 50 percent to 70 percent, effective from February 15, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Subsequent to the last supplemental statement of the case (SSOC), additional medical evidence was added to the Virtual VA electronic claims file.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2013), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2013).  In this case, the new evidence is not relevant to the issues on appeal.  Therefore, the Board finds a Remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  Consequently, the Veteran's claims are ready for appellate review.


FINDINGS OF FACT

1.  Throughout the time period covered by this claim, the Veteran's psychophysiological gastrointestinal reaction manifested by irritable colon syndrome has been manifested by symptoms such as diarrhea and other bowel dysfunction, agoraphobia, anxiety, depression, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, memory problems, and occupational and social impairment with deficiencies in most areas.

2.  The Veteran's low back disability, to include myositis, lumbo-paravertebral muscles, recurrent, is manifested by pain, limitation of motion, and degenerative disc disease, confirmed by x-rays, but not by ankylosis of the spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for psychophysiological gastrointestinal reaction manifested by irritable colon syndrome have been met for the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126(d), 4.130, Diagnostic Code (DC) 9499-9412 (2013).

2.  The criteria for an increased rating greater than 40 percent for myositis, lumbo-paravertebral muscles, recurrent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5021-5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, VA requested records from the Social Security Administration (SSA), but were informed that no records were available.  Moreover, in March 2010 the Veteran reported that he was not in receipt of SSA benefits.  Private medical records identified by the Veteran have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO/AMC provided the Veteran VA examinations in April 2007, March 2009, December 2011, May 2012, and February 2013.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back and psychiatric disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the request for and response regarding SSA records, the association of VA treatment records, the attempts to obtain records regarding workers' compensation benefits and disability retirement benefits from the Office of Personnel Management / United States Postal Service, the May 2012 and February 2013 VA examination reports, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its February 2011 and December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychophysiological Disorder

Currently the Veteran's disability rating is 50 percent prior to February 15, 2013 and greater than 70 percent from February 15, 2013, for psychophysiological gastrointestinal reaction manifested by irritable colon syndrome under DCs 9499 (referring to an unlisted psychological disability) and 9412 (panic disorder and / or agoraphobia).  The Veteran claims the ratings do not accurately depict the severity of his condition.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9412 (2013). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Board notes that the medical records indicate that the Veteran's treatment includes the diagnosis of several different psychiatric disabilities, not all of which have been service connected.  No medical professional, however, has attempted to distinguish if and to what extent each disability is the cause of the Veteran's symptoms.  As such, the Board will afford the Veteran the benefit of the doubt and presume that all psychiatric symptoms are attributable to his service-connected psychophysiological gastrointestinal reaction manifested by irritable colon syndrome.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

For mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, a noncompensable evaluation is warranted.  For moderate disability, with frequent episodes of bowel disturbances, with abdominal distress, a 10 percent evaluation is warranted.  For severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent evaluation is warranted.  38 C.F.R. § 4.114, DC 7319 (2013).  

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a DC which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d) (2013).  As noted above, the Veteran's current rating is based on his diagnosed psychophysiological gastrointestinal reaction manifested by irritable colon syndrome, which has both a physical and psychological component.  As the Veteran's psychiatric symptoms are the more dominant symptomatology and warrant a higher rating than the physical problems, the Board will consider the Veteran's claim under the General Rating Formula for Mental Disorders.  

Prior to the Veteran filing his claim for increased rating, a May 2006 VA treatment record noted certain obsessional or ritualistic actions.  The Veteran's panic attacks had improved.  The assessment was panic disorder with agoraphobia, obsessive compulsive disorder, and history of major depression.

A November 2006 VA treatment record included a diagnosis of obsessive compulsive disorder because of numerous hand washings and avoiding touching door knobs.  He also reported depression, fatigue, avolition, irritability, diminished libido, and social isolation.  In January 2007, the Veteran reported compulsive washing of hands, avoiding touching doorknobs, amotivation, and irritability.  On examination, the Veteran had normal speech pattern, normal thought content, anxious affect, no active hallucinations or delusions, no suicidal or homicidal ideation, and was fully oriented.

The Veteran was afforded a VA psychiatric examination in April 2007.  The Veteran reported past diagnoses of a panic disorder with gastric symptoms.  Currently, he reported irritability, depression, anxiety if leaving the house that caused gastric problems, verbal aggressiveness, difficulty sleeping, and eating problems due to the gastric disorder.  On examination, the Veteran was well groomed, with spontaneous speech.  Speech was logical and coherent and affect was appropriate.  The Veteran denied hallucinations, delusions, or suicidal or homicidal ideation.  He was fully oriented.  Attention, concentration, and memory were good.  There was no evidence of inappropriate behavior, but the Veteran reported that he avoided socializing.  The examiner concluded that the Veteran had a moderate impairment that interfered with his social and interpersonal functioning.  The diagnosis was a generalized anxiety disorder with depressive features and the examiner assigned a GAF score of 50.

A July 2007 VA treatment record included a GAF score of 65.  

In April 2008, the Veteran sought treatment for anxiety over the past month.  He also complained of loss of interest in daily activities and hobbies, poor concentration, feelings of frustration and worthlessness, and recurrent thoughts of death (without active suicidal or homicidal ideation).  The Veteran denied hallucinations.  On examination, the Veteran had a sad mood and affect, spontaneous speech, and normal thought processes.  The Veteran denied obsessive rituals or hallucinations.  He was fully oriented, with an intact memory.  Insight and judgment were good.  The diagnosis was depressive disorder, not otherwise specified, and panic disorder with agoraphobia by history, with an assigned GAF score of 60.  In August 2008, the Veteran reported a sad mood, isolation, and poor interest in things he previously liked.  These problems were affecting his marriage and all areas of his life.  He denied suicidal ideation.  On examination, the treatment record noted adequate hygiene, but a childish attitude.  In addition, thought processes were coherent, circumstantial, and logical, thought content evidenced no delusions, mood was anxious, affect inappropriate, perception normal, full orientation, intact memory, normal abstraction, fair judgment, and poor insight.  The diagnosis was panic disorder by history, dysthymia, and rule out generalized anxiety disorder, with an assigned GAF score of 50.  

In November 2008, the Veteran stated that he was feeling good and had been compliant with his treatment.  He indicated that he had a good relationship with his children and good communication with his partner.  He had good hygiene, fluid speech, was logical and coherent, fully oriented, and denied suicidal and homicidal ideation or attempts.  In December 2008, the Veteran reported that his special talents included playing music, including the congas.  In addition, he spent his time watching television and going to church. 

The Veteran was afforded a VA examination in March 2009.  The examiner noted review of the claims file.  The Veteran stated that he feared leaving his home and considered the type of environment and facilities available at any location he visited.  Since 1995 he had experienced moderate problems with his mind going blank for several seconds on occasion.  On examination, the Veteran had a clean appearance, unremarkable speech, appropriate affect, mood was "not too good," and intact attention.  He was fully oriented, with unremarkable thought process and content.  Judgment was appropriate and the Veteran partially understood that he had a problem.  The Veteran denied sleep impairment, hallucinations, inappropriate behavior, obsessive / ritualistic behavior, panic attacks, homicidal ideation, suicidal ideation, impaired impulse control, and episodes of violence.  The Veteran was able to maintain minimum standards of personal hygiene.  The Veteran reported that he enjoyed window shopping, going dancing, listening to music, and watching television.  Remote and recent memory were normal, but immediate memory was mildly impaired.  The examiner continued the diagnosis of psychophysiological gastrointestinal reaction and assigned a GAF score of 70.  The examiner indicated that there was not total occupational and social impairment due to the mental disorders signs and symptoms.  The mental disorder's signs and symptoms did not cause reduced reliability and productivity or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.

In March 2009, the Veteran also was afforded a VA gastrointestinal examination.  The Veteran stated that when he had to go to medical appointments or interviews his stomach would get upset and he would have to use the bathroom several times.  He always needed to have a bathroom close by.  The Veteran experienced nausea several times per week, diarrhea weekly, vomiting less than weekly, and constipation less than monthly.

A December 2009 VA treatment record noted adequate hygiene, but an apathetic and childish attitude.  In addition, thought processes were coherent, circumstantial, and logical, thought content evidenced no delusions, mood was anxious, affect inappropriate, perception normal, full orientation, intact memory, normal abstraction, fair judgment, and poor insight.  The diagnosis was panic disorder by history, rule out generalized anxiety disorder, and major depressive disorder not otherwise specified, with an assigned GAF score of 70.

In April 2011, the Veteran reported abnormal sleep patterns, anhedonia, and low self esteem.  In April 2011 and June 2011, the Veteran denied homicidal or suicidal ideation.  July and September 2011 VA treatment records noted adequate hygiene, but an apathetic and childish attitude.  In addition, thought processes were coherent and logical, thought content evidenced no delusions, mood was anxious, affect inappropriate, perception normal, full orientation, intact memory, normal abstraction, fair judgment, and poor insight.  The diagnosis was panic disorder by history and generalized anxiety disorder, with an assigned GAF score of 59.

The Veteran was afforded a VA general medical examination in December 2011.  The examiner noted review of the claims file.  The Veteran reported that he avoided going outside too frequently because he became nervous and anxious, as well as having to use the restroom urgently.  The Veteran was on continuous medication.  The Veteran had frequent episodes of bowel disturbance with abdominal distress.  

A December 2011 VA treatment record stated that the Veteran had adequate hygiene, was coherent and logical, but circumstantial, denied delusions, had an anxious mood, inappropriate affect, full orientation, intact memory, normal abstraction, fair judgment, and poor insight.  The examiner assigned a GAF score of 65.

The Veteran was afforded a VA examination in May 2012.  The Veteran reported ongoing treatment for "depression."  The Veteran responded well to prescribed medication and therapy.  On examination, the Veteran had a clean appearance, spontaneous speech, constricted affect, nervous mood, and intact attention.  He was fully oriented, but had some preoccupation as to one or two topics.  Judgment and insight were appropriate.  The Veteran denied sleep impairment, hallucinations, inappropriate behavior, obsessive / ritualistic behavior, panic attacks, homicidal ideation, suicidal ideation, impaired impulse control, and episodes of violence.  The Veteran's physical (but not psychological) problems prevented shopping, sports / exercise, and traveling.  The Veteran had normal remote, recent, and immediate memory.  The Veteran reported that he retired from the United States Postal Service in 1999 due to psychological problems.  The examiner continued the diagnosis of psychophysiological gastrointestinal reaction and assigned a GAF score of 65.  The examiner, however, also stated that the effects of the Veteran's mental disorder caused total social and occupational impairment.  But in the comments, the examiner stated that the finding was based on both physical and psychiatric impairment.  The examiner also stated that the Veteran's psychiatric impairment was severe enough to render him unemployable.

The Veteran was afforded another VA psychiatric examination in February 2013.  The examiner noted review of the claims file and the Veteran's diagnosis of panic disorder with agoraphobia.  The examiner categorized the Veteran's psychiatric condition resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thanking and/or mood.  The examiner specifically stated that the examination findings would be based on the evidence of record from the last VA examination, in May 2012.  At present, the Veteran had been married for 7 years to his third wife.  He reported 5 children and having "good" marital and paternal relationships, while still describing himself as "distant."  He enjoyed watching television and listening to music.  The examiner discussed the Veteran's treatment history.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including in work and home settings).  The examiner assigned a GAF score of 55 to 60.  

A February 2013 VA treatment record stated that the Veteran had superficial insight, denied suicidal or homicidal ideation, had adequate hygiene, was coherent and logical, but circumstantial, denied delusions, had a dysphoric and anxious mood, inappropriate affect, full orientation, intact memory, normal abstraction, fair judgment, and poor insight.  The examiner assigned a GAF score of 55.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7 (2013).  

In reaching that conclusion, the Board notes that the Veteran's assigned GAF scores during the appellate time period have varied greatly, from 50 to 70, while the symptoms have remained generally consistent.  Thus, there is some question as to the value that should be attributed to these scores.  That said, the February 2013 rating decision that increased the Veteran's disability rating to 70 percent, as discussed above, based on the assigned GAF score of 55 and the Veteran's reported symptoms during the February 2013 VA examination were not based on symptoms markedly more severe than those reported earlier in the appellate time period.  Moreover, the Board notes that only passing mention has been given to the association of the Veteran's IBS with his psychiatric disorder.  In addition to the specific psychological component of the Veteran's claim, there are actual physical manifestations brought about by the psychological symptoms.  These physical symptoms affect the Veteran's ability to go out of the house in a spontaneous manner, and require planning and preparation prior to leaving the house.  The Veteran's symptoms have included obsessional and ritualistic behavior (as part of his OCD symptom manifestation), circumstantial speech patterns, and difficulty with occupational functioning.  The Board finds that these symptoms, which have persisted throughout the entire appeal period, are on par with those contemplated by the higher 70 percent rating. 

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  Therefore, as explained above, the medical and lay evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period, from March 23, 2007 onward.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he does not have symptoms such as grossly inappropriate behavior, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or other symptoms of a similar severity.  While the record does include infrequent reports of suicidal or homicidal thoughts, he has consistently denied any intent as to either.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  The Veteran's psychological and psychophysiological symptoms clearly affect his ability to perform certain activities of daily living, such as shopping; however, they do not preclude such activities in all circumstances.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychophysiological symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that in its December 2012 decision on the issue of entitlement to a total disability rating based on individual unemployability (TDIU) the Board recognized and accepted that March 2009 and May 2012 VA psychiatric examination reports had concluded that the Veteran was unemployable as a result of his psychophysiological gastrointestinal reaction manifested by irritable bowel syndrome.  Thus, the Board does not dispute that the Veteran has total occupational impairment as a result solely of his psychophysiological disability on appeal.

Although the Veteran has total occupational impairment due to his psychiatric and psychophysiological symptoms, he clearly does not have total social impairment.  While he does have significant social isolation, he maintains a good relationship with his children and, for the majority of the appellate time period, with his third wife.  In addition, at points during the appellate time period the Veteran has reported involvement in such activities as dancing, attending church, and visiting with family members. 

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  While the Veteran may have some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for any time during the appeal period.  See Hart, 21 Vet. App. at 505.

Low Back Disability

The Veteran alleges his low back disability is more severe than currently rated.  His low back disability is rated under DC 5021-5237 for myositis (5021) and lumbosacral strain (5237).  38 C.F.R. § 4.71a, DC 5021 and 5237.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In short, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

As with the above issue, the Veteran has multiple diagnoses with respect to the lumbar spine.  As above, not all of these disorders are service-connected.  Again, no medical professional has attempted to distinguish if and to what extent each disability is the cause of the Veteran's symptoms.  As such, the Board will afford the Veteran the benefit of the doubt and presume that all low back symptoms are attributable to his service-connected myositis, lumbo-paravertebral muscles, recurrent.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.

Following receipt of his claim for increased rating, the Veteran was afforded a VA examination for the spine in April 2007.  The Veteran reported urinary urgency, frequency, nocturia, numbness, paresthesias, unsteadiness, and leg or foot weakness.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back that were daily and constant.  Flare-ups of pain were severe and occurred daily, precipitated by household chores or sitting or standing for too long.  In addition, the Veteran reported additional limitation of function due to difficulty standing.  The Veteran used corrective shoes, but was unable to walk more than a few yards.  On examination, there was objective evidence of muscle spasm and tenderness, but no atrophy, guarding, weakness, or pain with motion.  Posture and gait were normal.  The spine was normal, save for reverse lordosis.  Muscle strength testing was normal at all levels, with normal tone.  Sensory examination showed diminished pinprick and smooth sensation that did not follow any specific dermatomal pattern.  Reflexes were normal.  On examination, range of motion testing showed forward flexion to 30 degrees, with pain throughout the range of motion; extension to 25 degrees, with pain throughout the range of motion; and bilateral lateral flexion and rotation to 30 degrees, with pain throughout the range of motion.  Straight leg raise testing was positive bilaterally.  The examiner diagnosed myositis lumboparavertebral muscles, recurrent.  The low back problems caused severe problems with chores, exercise, recreation, and traveling, moderate problems with shopping, prevented sports, and had no affect on feeding, bathing, dressing, toileting, and grooming.  There was no gross motor or sensory deficit.

A June 2007 VA treatment record noted pain on flexion and extension of the Veteran's trunk.  

A September 2007 MRI showed a diffuse disc bulge with bilateral facet and posterior ligament hypertrophic changes at L4-L5, causing moderate to severe stenosis of the spinal canal and mild narrowing of bilateral neural foramina at that level.  In December 2007, the Veteran sought VA treatment for his low back disability.  He reported localized pain with some radiation bilaterally, which on occasion would go to the knees.  He denied tingling, numbness, or burning sensation.  The treatment provider was unable to provide a firm assessment following physical examination, noting that the pain could be mechanical and due to muscle spasm, but also noted that an MRI showed evidence of narrowing of the foramina.  That said, history and examination showed no evidence of radiculopathic symptoms.  

In March 2008, the Veteran had full forward flexion of the lumbosacral spine, but limited rotations due to muscular pain.  The Veteran had normal strength, but absent patellar and Achilles reflexes bilaterally.  A neurosurgery consultation was completed in March 2008 due to low back pain with severe lumbar canal stenosis at the level of L4-L5 with mild compromise of the foramina.  There were noted complaints of bladder incontinence and reflex problems.  The Veteran reported low back pain that sometimes radiated along the right buttock and leg.  The Veteran was able to walk regular distances.  After considering the September 2007 MRI, the chief of neurosurgery concluded that the Veteran had L4-L5 canal stenosis with mild symptoms that did not currently require surgery.  In May 2008, the VA treatment provider noted that the Veteran was taking Gabapentin, but on examination there was no evidence of neurologic deficits or radicular signs.  The treatment provider concluded that the Veteran had been responsive to treatment.  A September 2008 VA treatment record included the Veteran's reports that he did not exercise, but did enjoy dancing and that he sometimes felt shortness of breath associated with the dancing.  In addition, the previous Sunday he had experienced shortness of breath while climbing stairs.  

The Veteran underwent a VA examination for his low back in December 2011.  The examiner noted review of the claims file and a diagnosis of lumbar myositis (paravertebral muscle spasm).  The Veteran reported daily dull pain in the low back that was precipitated by prolonged standing, walking, dancing, housework, and chores.  It was alleviated by resting.  The Veteran reported flare-ups of pain due to the same activities listed above.  These activities resulted in increased pain several times per month that required bed rest for a few hours.  On examination, the Veteran had forward flexion of the thoracolumbar spine to 85 degrees, with pain onset at 70 degrees; extension was to 25 degrees, with pain onset at 15 degrees; right lateral flexion and rotation were to 25 degrees, with pain onset at 20 degrees for each; left lateral flexion and rotation were to 25 degrees, with pain onset at 15 degrees for each.  Range of motion was not decreased after repetitive motion testing.  The Veteran had additional functional loss due to pain on movement and interference with sitting, standing and/or weight-bearing.  There also was evidence of tenderness and guarding, which did not result in abnormal gait or abnormal spinal contour.  Muscle strength was normal in all tested muscle groups of the bilateral lower extremities.  There was no evidence of muscle atrophy.  Reflexes in the bilateral knees were normal, but hypoactive in the bilateral ankles.  Sensory examination was normal.  Straight leg raising testing was normal bilaterally.  There were no signs or symptoms of radiculopathy or other evidence of neurological abnormality.  The Veteran did have intervertebral disc syndrome (IVDS), which resulted in incapacitating episodes of less than one week over the previous year.  The Veteran used no assistive devices.  The low back disability did not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The functional impact of the Veteran's low back disability was restriction to sedentary / light duty work in order to secure financial gainful employment.  In addition, he would be unable to lift more than 10 pounds, perform repetitive bending at the waist, or stand or walk for more than 15 consecutive minutes.

The Veteran was afforded a VA examination for the low back in February 2013.  The examiner noted review of the claims file and the Veteran's prior diagnoses of lumbar strain and lumbar stenosis / facet joint disease and spondylosis.  The Veteran reported flare-ups of problems with stooping, prolonged standing, and walking.  On examination of the thoracolumbar spine, flexion was to 35 degrees, with pain onset at 5 degrees; extension to 15 degrees, with pain onset at 5 degrees; bilateral lateral flexion to 15 degrees, with pain onset at 5 degrees; right lateral rotation to 15 degrees, with pain throughout the range of motion; and left lateral rotation to 10 degree, with pain onset at 5 degrees.  Limitation of motion was due to pain.  On repetitive testing, the Veteran's forward flexion decreased to 30 degrees, extension increased to 20 percent, and 15 degrees of bilateral lateral flexion and rotation.  The Veteran's functional loss on repetitive motion was due to pain on movement.  The Veteran also showed tenderness and guarding.  Muscle strength in the lower extremities was normal bilaterally.  Sensation and reflexes were normal.  Straight leg raises were negative, without any signs or symptoms attributable to radiculopathy.  The examiner concluded that neither side of the body had manifested symptoms attributable to radiculopathy.  The examiner found that neither extremity was in such shape that the Veteran would be better served with an amputation.  The Veteran had no incapacitating episodes in the previous year.  He denied using any devices to assist in locomotion.  The Veteran had no related scars.  X-rays showed arthritis, but no vertebral fracture.  The low back disability affected the Veteran's ability to work due to standing and walking limitations.  As to the question of the etiology of the Veteran's lower extremity pains, the examiner concluded, "Actual paresthesias are most likely related to his diabetes mellitus condition not to a radiculopathy.  Patient's service connected condition of strain has nothing to do with it."

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  As noted above, the Veteran retains the ability to move his lumbar spine and, although the Veteran does have a diagnosis of IVDS, he has not experienced incapacitating episodes amounting to at least six weeks per year.  To the extent that the Veteran has reported incapacitating episodes during the appellate time period, there is no evidence to indicate that bed rest has been prescribed by a medical professional for at least six weeks during any twelve month period.  Indeed, there is significant evidence to the contrary.  Thus, the Veteran's low back symptoms do not warrant a higher rating under DCs 5021, 5237, or 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2013).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

In this case, the Board notes conflicting evidence of neurological manifestations.  As noted above, the Veteran has reported radiating pain into the lower extremities (primarily the right), lower extremity weakness, and other objective symptoms such as decreased lower extremity reflexes.  As noted, several medical professionals, primarily prior to February 2011, attributed these to radicular symptoms associated with the low back disability.  These diagnoses were based on examination and a September 2007 MRI showing evidence of a narrowed neural foramina at L4-L5.  Other medical professionals during this time period, however, have stated explicitly that the Veteran's reported symptoms were inconsistent with radiculopathy associated with the low back disability.  Such conclusions included the findings of the April 2007 VA examiner.  In an effort to clarify this inconsistency, the December 2012 Board remand requested consideration by a medical professional.  The resulting February 2013 VA examination report specifically considered the medical and lay evidence of record and concluded that the Veteran's neurological symptomatology was due to his diabetes mellitus (for which the Veteran is not service-connected) and was wholly unrelated to his service-connected low back disability or radiculopathy in general.  Such a finding was supported by the medical examination that showed decreased sensation in the lower extremities that was of a neuropathic pattern consistent with diabetic neuropathy, as well as due to a nonservice-connected vascular compromise.  

The Board has considered the subjective and objective symptoms of lower extremity radiculopathy and other neurological problems and the potential association with the Veteran's service-connected low back disability.  The Veteran certainly has objective evidence of neuropathy, which has been attributed both to his diabetes mellitus and his service-connected low back disability.  The Board finds the conclusions of the February 2013 VA examiner the most probative evidence of record as to the etiology of the lower extremity neurological symptoms, as the opinion considers and reconciles the possible etiologies, whereas the treatment records attributing the symptoms to the low back failed to consider or reconcile the potential influence of diabetes mellitus on the neurological symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).  Therefore, a separate rating under 38 C.F.R. § 4.124a, DC 8520 is not warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In this case, the Veteran's service-connected bowel problems, such as episodes of diarrhea, are a manifestation of his psychiatric disorder.  As to any bladder problems, during the April 2007 VA examination the Veteran reported urinary frequency, urinary urgency, and nocturia.  At that time, these problems were not attributed to the Veteran's service-connected low back disability by either the Veteran or the examiner.  There is no lay or medical evidence otherwise suggesting a link between any bladder problems and the service-connected low back disability.  Indeed, the December 2011 and February 2013 VA examination reports both specifically noted that the Veteran had no bladder dysfunction attributable to his service-connected low back disorder.  No erectile dysfunction problems have been attributed to the low back disability.  Thus, the most competent evidence of record indicates that any bowel, bladder, or erectile dysfunction problems are unrelated to his low back disability.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As discussed in the Board's December 2012 grant of entitlement to a total disability rating based on individual unemployability (TDIU), the Veteran has not worked during the appellate time period, at least in part due to his low back disability.  In addition, his low back problems cause problems with some activities of daily living.  That said, and as discussed above, the Veteran's low back pain does not result in incapacitating episodes.  The Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of at least 30 degrees, including as much as 85 degrees, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability for the reasons discussed in detail above.  As the Veteran does not warrant a higher rating for any period during the appellate time period, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral spine and psychiatric disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine and psychiatric disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to the psychiatric disorder, the Veteran reports multiple symptoms, including diarrhea and other bowel dysfunction, agoraphobia, anxiety, depression, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, memory problems, and occupational and social impairment with deficiencies in most areas.  The rating schedule criteria contemplates these and other psychiatric symptoms.  The Board recognizes that the DC involved does not explicitly contemplate the Veteran's gastrointestinal and other psychophysiological symptoms.  As discussed above, under 38 C.F.R. § 4.126(d) where the Veteran's disability is manifested by both physical and mental symptoms, the DC that represents the dominant aspect of the condition should be used.  As detailed above, the General Rating Formula for Mental Disorders affords the Veteran the opportunity for a significantly higher rating than the comparable DC for his physical symptoms and, furthermore, the 70 percent rating contemplates the symptomatology associated with the service-connected disorder pursuant to the Court's holding in Mauerhan.  Thus, the Veteran's current schedular rating under DC 9499-9412 is adequate to fully compensate him for his psychophysiological disability on appeal.

As to the low back disability, the Veteran reports pain (including flare-ups), decreased range of motion, stiffness, weakness, muscle spasms, and lower extremity neurological symptoms.  These are precisely the types of symptoms on which the current 40 percent rating is based.  To the extent that any of these symptoms are not contemplated under the current DC applied to the Veteran, his symptoms do not demonstrate an overall disability picture that would warrant a disability rating for the low back greater than 40 percent.  On examination, the Veteran has flexion of the thoracolumbar spine of 30 to 85 degrees, depending on the examination.  Although there is additional decrease in motion on repetitive testing, there remains motion such that comparing the decreased motion to unfavorable ankylosis of the spine would be inappropriate.  As discussed above, the Veteran's neurological abnormalities are not associated with his low back disability.  Thus, the Veteran's current schedular rating under DC 5021-5237 is adequate to fully compensate him for his low back disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for psychophysiological gastrointestinal reaction manifested by irritable colon syndrome is granted.

Entitlement to an increased rating greater than 40 percent for myositis, lumbo-paravertebral muscles, recurrent, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


